Citation Nr: 0630601	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinea corporis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2003 
rating decision of the VA Regional Office (RO) in Houston, 
Texas that, among other things, granted service connection 
for tinea corporis, evaluated as 10 percent disabling from 
February 24,2003.

The Board points out that this is an appeal following a grant 
of service connection and does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, the Board has characterized the 
issue as a claim for a higher evaluation of an original 
award.  The analysis of this issue thus requires 
consideration of the rating to be assigned effective from the 
date of service connection--February 24, 2003.


FINDING OF FACT

The veteran's tinea corporis is manifested by involvement of 
approximately 10 percent of the nonexposed area of the body 
and requires no more than intermittent systemic therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinea corporis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Codes 7806, 7813 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to a rating in excess of 
10 percent for tinea corporis has been accomplished.  As 
evidenced by the statement of the case, and the supplemental 
statement of the case, the appellant has been notified of the 
laws and regulations governing entitlement to the benefit 
sought, and informed of the ways in which the current 
evidence has failed to substantiate this claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in April 
2005, the RO informed the appellant of what the evidence had 
to show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification, in 
conjunction with the statements of the case, have fully 
apprised the appellant of the evidence needed to substantiate 
this claim.  He has also been advised to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b).  The appellant has been notified regarding the 
criteria for rating the disability and for an award of an 
effective date should an increase be granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to a rating in excess 
of 10 percent for the service-connected skin disorder.  The 
veteran has been afforded a VA examination during the course 
of the appeal, and VA outpatient records have been requested 
and associated with the claims folder.  There has been no 
indication from either the appellant or his representative 
that there is outstanding evidence that has not been 
considered.  The Board thus finds that there is no reasonable 
possibility that further assistance from VA would aid the 
veteran in substantiating the claim, and that VA does not 
have a duty to assist that is unmet with respect to this 
issue.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the initial assignment of a disability 
rating has been appealed, the Board must consider the rating, 
and, if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's tinea corporis is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7813-7806 which provides that a 10 
percent rating is warranted when there is at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  (Although Diagnostic Code 7813 allows 
for rating based on disfigurement of the head, face, or neck, 
or based on scarring, depending on the predominant 
disability, as will be explained below, the predominant 
symptomatology are those addressed by Diagnostic Code 7806.)

The veteran was afforded an examination done for VA in July 
2003.  It was noted that he had been diagnosed with tinea 
corporis 20 years before.  It was reported that his symptoms 
occurred intermittently, as often as once a month and 
included itching and discoloration.  The physician stated 
that each occurrence lasted two weeks and that the ability to 
perform daily functions during flare-ups was affected because 
of itching and discomfort in the affected area.  It was noted 
that the disease involved areas that were exposed to the sun, 
including hands, wrists and the back.  The examiner related 
that over the past 12 months, the appellant had received only 
topical medication for the skin condition.  He stated that 
there was no functional impairment resulting from the skin 
disorder and that it had not resulted in any lost time from 
work.  It was noted that no medical records were available 
for review.

On examination of the skin, it was reported that there were 
signs of skin disease on the back, thighs, flanks and chest.  
No ulceration, exfoliation, crusting or tissue loss, 
induration, inflexibility, abnormal texture, or limitation of 
motion was shown.  The examiner stated that the percentage of 
coverage of the skin disorder on exposed areas was one 
percent, with four percent of non-exposed areas.  The skin 
lesions were not associated with any systemic disease and 
were reported to not manifest in connection with any nervous 
condition.  The examiner stated that the tinea corporis had 
resolved.

VA outpatient clinic notes dating from June 2004 show that 
the veteran sought treatment for multiple complaints and 
disorders, including a rash and lesions on the back, waist, 
shoulders, hands and nails for which he had been using a 
cortisone cream.  In September 2004, it was recorded that he 
was seen for a fungal infection on the back and trunk that 
was described as very pruritic.  It was reported that his 
private doctor had prescribed an oral course of Lamisil for 
six weeks that he stated had not helped.  Physical 
examination disclosed scaly confluent and reticulated 
generalized rash with a pale center and erythematous border 
all over the back and trunk and the posterior upper thighs of 
both legs.  An assessment of extensive tinea corporis was 
rendered.  The examiner noted that given the Lamisil failure, 
Sporonox would be tried for one week with another course of 
such if it was successful.  Ketoconazole shampoo was also 
prescribed. 

The veteran was seen in October 2004 for reexamination of the 
skin and was reported to be very happy with the results with 
the shampoo that had been prescribed.  It was observed that 
there was no pruritis and that there had been almost complete 
resolution of his symptoms.  Examination on this occasion 
showed a hypopigmented patch over the back around the torso.  
The skin was intact with no scaling or flaking.  An 
assessment of tinea corporis, previously extensive, with 
resolution of symptoms was rendered.  He was advised to 
continue with the shampoo and prescribed another topical 
medication.

The veteran was afforded a VA skin examination in June 2005.  
He stated that he had had a continuous rash for 15 years and 
that it waxed and waned.  It was reported that the appellant 
had been prescribed Itraconazole for a week in September 2004 
and that he also used ketoconazole shampoo on the affected 
areas daily which kept his symptoms under control.  Physical 
examination disclosed red scaly annular plaques on the trunk.  
Tinea corporis was diagnosed.

In a December 2005 addendum to the June 2005 examination, the 
examiner wrote that the veteran was given Itraconazole 
medication for one week in September 2004 and that this was a 
systemic (oral) antifungal therapy.  It was noted that most 
recent therapies were topical.  The examiner stated that on 
current examination, skin symptoms affected 10 percent of his 
body and that it was in nonexposed areas, including the 
abdomen, buttocks and upper posterior thighs.

In summary, the record reflects that when the veteran was 
examined for compensation and pension purposes in July 2003, 
it was reported that his symptoms occurred intermittently, 
and that over the past 12 months, he had been treated only 
with topical medication.  Examination of the skin at that 
time showed some signs of skin disease on the back, thighs, 
flanks and chest, but no active inflammatory process.  The 
examiner stated that the tinea corporis had resolved.

The evidence indicates that the veteran had a significant 
flare-up of skin symptomatology involving back, trunk and 
upper thighs in September 2004 that was described as 
extensive.  He was placed on an oral medication for one week 
and was prescribed a medicated shampoo.  When examined the 
following month, it was reported that there had been 
substantial resolution of his symptoms.  On VA examination in 
June 2005, he was observed to have some red and scaly plaques 
on the trunk, but the disability was determined to only 
affect 10 percent of his body.

The record indicates that the veteran continues to experience 
intermittent skin flare-ups.  However, there is no showing 
that he has required systemic therapy for an average of six 
weeks out of twelve months, since the effective date of 
service connection in February 2003.  (The private records 
available indicate that Lamisil was prescribed in 1998, years 
before the veteran filed a claim, and that this therapy was 
not effective.)  Additionally, because the disability covers 
only 10 percent of the body, and is confined to a non-exposed 
areas, it does not approximate the percentage requirements 
for an evaluation in excess of 10 percent under the rating 
criteria.  Under the circumstances, the Board finds that the 
10 percent evaluation currently in effect adequately 
contemplates the degree of symptoms associated with the 
service-connected tinea corporis since the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board finds that the preponderance of the evidence is 
against the claim for a higher rating for tinea corporis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

An evaluation in excess of 10 percent for tinea corporis is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


